NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

E. HAFFNER FOURNIER, JOANNE D. FOURNIER,
JOAN HEARLEY (INDIVIDUALLY AND AS
TRUSTEE OF THE HEARLEY FAMILY TRUST),
KEVIN P. REGAN, SHARON M. REGAN, ROBERT L.
SPERLING, DARLENE J. SPERLING, JEFFREY
STRUIKSMA AND CYNTHIA STRUIKSMA,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Appellee.

2012-5056

Appeal from the United States Court of Federal
Claims in case no. 06-CV-933, Judge Thomas C. Wheeler.

ROBERT G. MARTIN AND BERNICE V. MARTIN,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Appellee.

2012-5057

FOURNIER V. US 2

Appeal from the United States Court of Federa1
Claims in case no. O3-CV-2272, Judge Edward J. Damich.
IRA H. BARRY, JANE E. BARRY, WADE E. BOGGS,

DEBORAH A. BOGGS, THOMAS V. CHOREY, JR.,
BETTYE JEANNE CHOREY, DONALD HOLLY,
ROSEANNE HOLLY, CHARLES H. JOHNSON, KAY
A. JOHNSON, EDWARD J. MATONICH, JUDITH R.
MATONICH, LAWRENCE R. SPIETH, ANNE T.
SPIETH, THOMAS STAUFFACHER, LINDA
STAUFFACHER, RICI'IARD L. WAKEN`.[GHT AND
PATRICIA R. WAKENIGHT,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Appellee.

2012-5071

Appeal from the United States Court of Federa1
Claims in case no. 03-CV-200, Senior Judge Eric G. Brug-
gink.

ON MOTION

ORDER

The appellants move without opposition for an exten-
sion of time to flle their response to the appellee’s motion
for summary affirmance

3 FOURNIER V. US

The court notes that the appellants filed a paper copy
of their response on May 18, 2012.

Accordingly,
IT ls ORDERED THAT:
The motion for an extension of time is granted The

response is accepted

FoR THE COURT

 1 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc Thomas E. Redding, Esq.
Steven K. Uejio, Esq.

FILED
. oFAPFEALs ron
821 u'sriiili?=dnsnnic\acurr

NAY 1 82[]12
JAN HORBALY
CLERK